Citation Nr: 1646384	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis and patellofemoral syndrome.

2.  Entitlement to a disability rating in excess of 20 percent for status post partial avulsion of the left patellar tendon with chondromalacia.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).  

The issues of entitlement to a disability rating in excess of 10 percent for right knee arthritis and patellofemoral syndrome, entitlement to a disability rating in excess of 20 percent for status post partial avulsion of the left patellar tendon with chondromalacia, and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, which became final, the Veteran's claim for service connection for a back disorder was denied.

2.  Evidence submitted since the last final June 2004 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  Following the last final June 2004 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disorder.  Given the favorable nature of the Board's decision herein, which reopens the underlying service connection claim, any error in notice or assistance is harmless.  


II.  New and Material Evidence

In this case, the Veteran's claim for service connection for a back disorder was first denied in a May 2004 rating decision.  Notice of the decision was provided in June 2004.  That rating decision denied entitlement to service connection for a back condition on the basis that the medical evidence of record failed to show that this disability has been clinically diagnosed.  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the June 2004 rating decision became final.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in June 2004.  Most significantly, VA treatment records demonstrate the Veteran now has a diagnosed back disability.  See, e.g., October 2008 VA treatment report (diagnosing "right lumbar muscle strain").  This bears directly on the missing element of a current disability, the reason why the claim was last denied.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for a low back disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disorder is reopened, and the appeal is granted to this extent only.




REMAND

With regard to the issues of entitlement to a disability rating in excess of 10 percent for right knee arthritis and patellofemoral syndrome, entitlement to a disability rating in excess of 20 percent for status post partial avulsion of the left patellar tendon with chondromalacia, and entitlement to service connection for a low back disorder on the merits, a remand for additional development is necessary.

First, the Veteran testified at the July 2016 hearing that he has been receiving treatment for his back and knees for the past seven years at the VA Boston Healthcare System.  See Board Hearing Transcript at p. 3.  In fact, he stated that he received "updated X-rays on the back and both knees" in January or February 2016.  Id.  He also testified that his VA physician relates the Veteran's back disorder to his knees.  Id.  A review of the record reflects that the RO has obtained VA treatment records only through October 2008, so, on remand, VA must obtain all recent VA treatment records relating to the Veteran's knees and back.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Second, the April 2004 VA examination of the knees reflects that, in 1985, "[a]fter discharge, he was treated and had surgery at St. Elizabeth's Hospital with repair of patellar tendon arthroscopically."   It does not appear that these records are associated with the Veteran's electronic claims file.  Because 38 C.F.R. § 4.1 provides that it is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history," efforts should be taken to obtain these records on remand.

Third, the Veteran testified at the July 2016 hearing that his knees had worsened in severity since the last VA examination in October 2011.  See July 2016 Board hearing transcript at p. 7 (stating that "his knees have progressively gotten worse [and] need to be evaluated").  VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Accordingly, a new VA examination should be conducted to address the current level of severity of the Veteran's right and left knee disabilities-and so that the Veteran can be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing as required by 38 C.F.R. § 4.59.  See also Correia v. McDonald, 28 Vet. App. 158 (2016).

Finally, there is evidence that the Veteran's back complaints may be related to his service-connected knee disabilities.  See March 2009 VA examination report ("It is true that an altered gait will aggravate lower back pain after many years, it is unclear if [the V]eteran's altered gait caused his back pain.").  However, the speculative March 2009 VA opinion does not contain an adequate rationale as for why an opinion could not be rendered, nor is it evident based on a review of the record why speculation would be required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  Accordingly, the Veteran should be afforded a VA examination of his spine so that a more precise opinion on secondary service connection can be obtained for each diagnosed disability of the back.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from October 2008 to the present from the VA Boston Healthcare System. 

2.  After obtaining the Veteran's authorization and consent, obtain private treatment records from St. Elizabeth's Hospital regarding the Veteran's prior knee surgery, if possible.

3.  Arrange to have the Veteran scheduled for a VA knee examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected knee disabilities.

(a) As part of the examination, the examiner should conduct range of motion studies on the knees.  The examiner should record the range of motion observed on clinical evaluation.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

A complete medical rationale for all opinions expressed should be provided.

4.  Arrange to have the Veteran scheduled for a VA spine examination.  The relevant records in the Veteran's electronic claims file (in Virtual VA and VBMS) should be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.  The following questions should be addressed in the examination report.  

(a) For each diagnosed disability of the back, is it at least as likely as not (50 percent or greater probability) that the disorder is caused by his service-connected knee disabilities?  Please discuss the evidence of record suggesting the Veteran has an altered gait (see e.g., October 2008 VA treatment record stating that "gait favors R[ight]") and that an association may exist between an altered gait and low back pain (see March 2009 VA opinion stating "[i]t is true that an altered gait will aggravate lower back pain after many years"); and

(b) For each diagnosed disability of the back, is it at least as likely as not (50 percent or greater probability) that the disorder is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected knee disabilities?  Please discuss the evidence of record suggesting the Veteran has an altered gait (see e.g., October 2008 VA treatment record stating that "gait favors R[ight]") and that an association may exist between an altered gait and low back pain (see March 2009 VA opinion stating "[i]t is true that an altered gait will aggravate lower back pain after many years").

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  A complete medical rationale for all opinions expressed must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


